Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (d)(xv) INVESTMENT SUB-ADVISORY AGREEMENT Agreement dated as of November 7th, 2008 by and between HL Investment Advisors, LLC, a Connecticut limited liability company (the "Manager") and Metropolitan West Capital Management, LLC, a California limited liability company (the "Sub-Adviser") whose principal office is located at 610 Newport Center Drive, Newport Beach, CA 92660. WHEREAS, the Manager serves as the investment adviser and manager for Hartford HLS Series Fund II, Inc. (the Company), an open-end, management investment company registered with the Securities and Exchange Commission ("SEC") pursuant to the Investment Company Act of 1940, as amended ("1940 Act"), that comprises a number of separate series; WHEREAS, the Board of Directors of the Company and the Manager have retained the Sub-Adviser to render investment advisory services to that discrete portion of the assets of one series of the Company, the Hartford SmallCap Value HLS Fund (the Portfolio) deemed appropriate from time to time by the Manager in its discretion (the Assets), subject to the periodic review by the Board of Directors, in the manner and on the terms hereinafter set forth; NOW, THEREFORE, in consideration of the mutual agreements herein made, the Manager and the Sub-Adviser agree as follows: 1. APPOINTMENT AND EXPENSES OF THE SUB-ADVISER. The Manager hereby appoints the Sub-Adviser to serve as sub-adviser with respect to the Assets, and to perform the services hereinafter set forth and the Sub-Adviser hereby accepts such appointment. The Sub-Adviser agrees, for the compensation herein provided, to assume all obligations herein provided and bear all its personnel and other expenses associated with the performance of its services hereunder. The Company shall be responsible for the Portfolio's administrative and other direct expenses, including, but not limited to: (a) fees pursuant to any plan of distribution that the Portfolio may adopt; (b) the Portfolio's brokerage and commission expenses, including all ordinary and reasonable transaction costs; (c) fees and expenses of pricing services used by the Company to determine the value of the Portfolio's holdings; (d) Federal, state, local and foreign taxes, including issue and transfer taxes incurred by or levied on the Portfolio; (e) interest charges on any Portfolio borrowings; (f) the Company's organizational and offering expenses; (g) the cost of the Company's personnel providing services to the Company; (h) fees and expenses of registering the Company's shares under the appropriate Federal securities laws and of qualifying the Company's shares under applicable state securities laws and pursuant to any foreign laws; (i) expenses of printing and distributing reports to the Company's shareholders, proxy materials, prospectuses and distribution of dividends; (j) costs of the Company's shareholders' meetings and proxy solicitation; (k) charges and expenses of the Company's custodian and registrar, transfer agent and dividend disbursing agent; (l) compensation of the Company's officers, directors and employees that are not employed by the Manager or its affiliates; (m) the Company's legal and auditing expenses; (n) cost of certificates representing shares of the Portfolio; (o) the Company's costs of stationery and supplies; (p) the Company's insurance expenses; (q) the Company's association membership dues; and (r) travel expenses for attendance at Board of Directors meetings by members of the Board of Directors of the Company who are not employed by the Manager or its affiliates. The Sub-Adviser shall for all purposes herein be deemed to be an independent contractor and shall, except as expressly provided or authorized (whether herein or otherwise), have no authority to act for or on behalf of the Company in any way or otherwise be deemed an agent of the Company. 2 2. DUTIES OF THE SUB-ADVISER. The Sub-Adviser will deal in good faith and with due diligence and will use professional skill, care and judgment in the performance of its duties under this Agreement. In so doing, the Sub-Adviser shall formulate and implement a continuing program for the management of the Assets of the Portfolio. The Sub-Adviser shall amend and update such program from time to time as financial and other economic conditions warrant. The Sub-Adviser shall make all determinations with respect to the investment of the Assets of the Portfolio and shall take such steps as may be necessary to implement the same, including the placement of purchase and sale orders with respect to the Assets on behalf of the Portfolio. The Sub-Adviser shall not be responsible for providing investment advice, and shall not act as sub-adviser, with respect to any assets of the Company, or any portfolio thereof, other than the Assets of the Portfolio. The Manager shall be responsible for the administration of the investment activities of the Company and the Portfolio, including compliance with the requirements of the 1940 Act, the Internal Revenue Code of 1986, as amended (the Internal Revenue Code), and all other applicable federal and state laws and regulations, except for the investment management activities specifically delegated to the Sub-Adviser pursuant to this Agreement. 3. POWERS OF THE SUB-ADVISER. The Sub-Adviser's power to direct the investment and reinvestment of the Assets of the Portfolio shall be exercised in accordance with applicable law, the Company's Articles of Incorporation and the investment objectives, policies and restrictions set forth in the then-current Prospectus and Statement of Additional Information (collectively the "Prospectus") relating to the Portfolio contained in the Company's Registration Statement under the 1940 Act and the Securities Act of 1933, as amended. The Company and/or the Manager may also place additional limitations on the Sub-Adviser's investment decisions by written notice to the Sub-Adviser. The Manager or the Company shall provide promptly to the Sub-Adviser a copy of the documents mentioned above and all changes made to such documents. The Sub-Adviser shall not be bound by any changes to the Company's Articles of Incorporation or the Prospectus relating to the Portfolio and shall have no responsibility to monitor compliance with limitations or restrictions specifically applicable to the Company imposed by such changes until the Sub-Adviser has received written notice of any such change, limitation or restriction. While the Sub-Adviser will have day-to-day responsibility for the discretionary investment decisions to be made on behalf of the Assets of the Portfolio, the Sub-Adviser will be subject to oversight and supervision of the Manager. Such oversight, however, shall not require prior approval of discretionary investment decisions made by the Sub-Adviser except as may be required by applicable law, the Portfolio's investment policies and restrictions and/or any limitations imposed on the Sub-Adviser by the Company and/or the Manager pursuant to the preceding paragraph. The Manager shall retain the right to instruct the Sub-Adviser to effect any transactions necessary to ensure compliance with the Portfolio's investment policies and restrictions as well as the requirements of Subchapter M of the Internal Revenue Code and the regulations promulgated thereunder, or as otherwise required by law. 3 In the event the Sub-Adviser's compliance with any amendment of the Portfolio's investment objectives, policies and restrictions or other limitations placed on the Sub-Adviser's investment decisions with respect to the Portfolio would interfere with the completion of any transaction commenced on behalf of the Portfolio prior to the Sub-Adviser's knowledge of such amendment, upon receipt of such amendment, the Sub-Adviser shall immediately notify the Manager of such pending transaction. The Sub-Adviser may proceed with such transaction unless and until the Sub-Adviser receives written notice from the Manager to terminate such transaction provided that proceeding with the transaction would not violate any applicable law, rule or regulation. So long as the Sub-Adviser complies with all provisions of this Section 3.3, the Sub-Adviser will not be responsible for any loss that may result from the completion or cancellation of the transaction. Further, and except as may be qualified elsewhere in this Agreement, the Sub-Adviser is hereby authorized, for and on behalf of the Company, with respect to the Assets of the Portfolio, in its discretion to: (a) exercise any conversion and/or subscription rights available in connection with any securities or other investments held in the Portfolio; (b) maintain all or part of the Portfolio's Assets uninvested in short-term income-producing instruments for such periods of time as shall be deemed reasonable and prudent by the Sub-Adviser; (c) instruct the Custodian (as defined in Section 8 below), in accordance with the Custodian Agreement, to deliver for cash received, securities or other cash and/or securities instruments sold, exchanged, redeemed or otherwise disposed of from the Portfolio, and to pay cash for securities or other cash and/or securities instruments delivered to the Custodian and/or credited to the Portfolio upon acquisition of the same for the Portfolio; (d) provided the Custodian has timely forwarded the relevant proxy materials, determine how to vote all proxies received with respect to securities held in the Portfolio and direct the Custodian as to the voting of such proxies; and (e) generally, perform any other act necessary to enable the Sub-Adviser to carry out its obligations under this Agreement. 4. SELECTION OF BROKER-DEALERS. The Sub-Adviser shall select the brokers and dealers through whom transactions on behalf of the Portfolio will be executed and the markets on or in which such transactions will be executed and shall place, in the name of the Portfolio or its nominee (or appropriate foreign equivalent), all such orders. In selecting brokers and dealers to execute such transactions, and in negotiating brokerage commissions, and in obtaining research, statistical and other information from brokers and dealers in connection with Portfolio transactions, the Sub-Adviser shall comply with the description of the process contained in the Prospectus. In 4 selecting brokers or dealers to execute a particular transaction and in evaluating the best terms available with respect to such transaction under the circumstances, so long as the Sub-Adviser endeavors to obtain best execution, the Sub-Adviser is authorized to consider the brokerage and research services (within the meaning of Section 28(e) of the Securities Exchange Act of 1934, as amended) (the 34 Act) provided to the Sub-Adviser. It is understood that certain other clients (including other funds, portfolios and accounts) of the Sub-Adviser may have investment objectives and policies similar to those of the Portfolio and that the Sub-Adviser may, from time to time, make recommendations that result in the purchase (or sale) of a particular security by its other clients and the Portfolio during the same period of time. In connection with its management of the Portfolio and consistent with its obligations to the Portfolio and such other clients, the Sub-Adviser, to the extent permitted by applicable laws and regulations, may, but shall be under no obligation to, aggregate the securities or investments to be sold or purchased in order to obtain the most favorable price or lower brokerage commissions and efficient execution. If transactions on behalf of more than one client during the same period increase the demand for securities being purchased or the supply of securities being sold, there may be an adverse effect on price or quantity. In such event, the Sub-Adviser shall allocate the securities or investments to be purchased or sold, as well as the expenses incurred in the transactions (including price) in a manner the Sub-Adviser considers equitable and consistent with its obligations to the Portfolio and the Sub-Adviser's other clients. The Sub-Adviser agrees that it will only enter into transactions that are covered by Section 10(f), Section 17(a) or Section 17(e) of the 1940 Act if it has (i) complied with Rule 10f-3, Rule 17a-7 or Rule 17e-1 thereunder, respectively, or the terms of an appropriate exemptive order issued to the Company by the SEC, and (ii) has complied with the procedures adopted thereunder by the Board of Directors of the Company which may, pursuant to authority granted by the Company, be supplemented by interpretive guidelines of the Manager. The Sub-Adviser shall not consult with any other sub-adviser of the Company, or any portfolio thereof, concerning any transaction of the Company, or any portfolio thereof, in securities or other assets other than for purposes of complying with the conditions of paragraphs (a) and (b) of Rule 12d3-1 under the 1940 Act. Aside from parties that are known by the Sub-Adviser, the Manager shall promptly notify the Sub-Adviser of any additional parties with whom engaging in a transaction for the Portfolio would result in a violation of the 1940 Act. The Manager hereby agrees and consents that the Sub-Adviser and its affiliates are authorized to execute agency cross transactions (collectively cross transactions) for the Portfolio provided such transactions comply with Rule 206(3)-2 under the Investment Advisers Act of 1940, as amended (the Advisers Act), Rule 17e-1 under the 1940 Act and any applicable laws or regulations. 5. REPORTS AND INFORMATION TO BE PROVIDED BY THE SUB-ADVISER. The Sub-Adviser shall furnish such information and reports relating to the Portfolio, its holdings and transactions involving Portfolio securities as the Manager 5 and/or the Company may require to fulfill its or their legal responsibilities or to meet regulatory requirements or discharge other duties they may have. Among the subjects of the reports and information to be provided by the Sub-Adviser are the following: (a) Information required by the Manager to determine the Company's and the Portfolio's compliance with the 1940 Act, the Advisers Act, the Internal Revenue Code, applicable federal and state securities and insurance laws and other applicable laws and regulations or regulatory and taxing authorities in the United States and other relevant countries; (b) Information required by the Manager to meet the accounting and operational requirements of the Portfolio. Specific examples of the types of reports and information that will be needed by the Manager and the Company are set forth in Exhibit A, attached hereto; (c) Information required by the Manager to satisfy its reporting obligations to the Company arising from the Investment Management Agreement between the Manager and the Company; (d) Information requested by the Manager to determine the Portfolio's compliance with Rules 17f-5 and 17f-7 under the 1940 Act, relating to foreign custodians and sub-custodians and foreign securities depositories; (e) Information required by the Manager to determine the Sub-Adviser's compliance with Rule 17j-1 under the 1940 Act with respect to the
